Case
 Case3:20-cv-00832-E
      3:20-cv-00832-E Document
                       Document135-1
                                133 Filed
                                     Filed10/02/20
                                           10/15/20 Page
                                                     Page11ofof33 PageID
                                                                   PageID3212
                                                                          3226



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

OSCAR SANCHEZ, MARCUS WHITE,
TESMOND MCDONALD, MARCELO
PEREZ, ROGER MORRISON, KEITH
BAKER, PAUL WRIGHT, TERRY
MCNICKELS, JOSE MUNOZ, KIARA
YARBOROUGH, OLIVIA WASHINGTON,
and IDEARE BAILEY, on their own and on
behalf of a class of similarly situated persons,

                       Petitioners/Plaintiffs,
       v.                                          Civil Action No. 20-cv-832

DALLAS COUNTY SHERIFF MARIAN
BROWN, in her official capacity, and
DALLAS COUNTY, TEXAS,

               Respondents/Defendants.

                        DEFENDANT’S NOTICE OF VIDEOTAPED
                       DEPOSITION OF SHERIFF MARIAN BROWN

       PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(1) of the Federal Rules of Civil

Procedure, Plaintiffs will take the deposition of Sheriff Marian Brown on Thursday, October

22, 2020 at 10 a.m. CST at the law offices of Weil, Gotshal & Manges LLP, 200 Crescent

Court, Suite 300, Dallas, TX 75201, or such other date and location at which the parties mutually

agree, and continuing day to day thereafter, as necessary, until completed.

       In light of the COVID-19 Pandemic, this deposition will be conducted remotely using

either telephonic conference, video conference, or secure web-based technology that will allow

for the real-time review of exhibits and testimony, such as Veritext or other equivalent or similar

video teleconference services or platforms.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 30(b)(3) of the Federal

Rules of Civil Procedure, the deposing party intends to cause the proceedings to be recorded by
Case
 Case3:20-cv-00832-E
      3:20-cv-00832-E Document
                       Document135-1
                                133 Filed
                                     Filed10/02/20
                                           10/15/20 Page
                                                     Page22ofof33 PageID
                                                                   PageID3213
                                                                          3227



both videographic and stenographic methods, and also through the instant visual display of

testimony, in accordance with all applicable law.


Dated: October 2, 2020

Respectfully submitted,

/s/ Andrea Woods             /s/ Brian Klosterboer            /s/ Barry Barnett
AMERICAN CIVIL               ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
LIBERTIES FOUNDATION         Brian Klosterboer                Barry Barnett
Andrea Woods*                Texas. Bar No. 24107833          Texas Bar No. 01778700
N.Y. Bar No. 5595509         Adriana Piñon*                   8115 Preston Road, Suite 575
Brandon Buskey*              Texas Bar No. 24089768           Dallas, TX 75225
125 Broad Street, 18th       Andre Segura                     (866) 754-1900
Floor                        Texas Bar No. 24107112           bbarnett@susmangodfrey.com
New York, NY 10004           5225 Katy Fwy., Suite 350
(212) 549-2528               Houston, TX 77007                Michael Gervais*
Awoods@aclu.org              Tel: (713) 942-8146              N.Y. Bar No. 5122890
                             Fax: (346) 998-1577              1900 Avenue of the Stars,
Henderson Hill*                                               Suite 1400
N.C. Bar No. 18563           /s/ Elizabeth Rossi              Los Angeles, CA 90067
201 W. Main St. Suite 402    CIVIL RIGHTS CORPS               (310) 789-3100
Durham, NC 27701             Elizabeth Rossi*                 mgervais@susmangodfrey.com
(919) 682-9563               D.C. Bar No. 1500502
hhill@aclu.org               1601 Connecticut Ave NW,         /s/ Alison Grinter _________
                             Suite 800                        NEXT GENERATION ACTION
/s/ Adam Safwat              Washington, D.C. 20009           NETWORK
WEIL, GOTSHAL &              (202) 894-6126                   Alison Grinter
MANGES LLP                   elizabeth@civilrightscorps.org   Texas Bar 24043476
Adam Safwat*                                                  Kim T. Cole
D.C. Bar No. 1024043                                          Texas Bar No. 24071024
Sarah Choi*                                                   1808 South Good Latimer
D.C. Bar No. 1657764                                          Expressway
2001 M Street NW,                                             Dallas, TX 75226
Suite 600                                                      (214) 704-6400
Washington, D.C. 20036                                        agrinter@thengan.com
(202) 682-7000                                                kcole@thengan.com
adam.safwat@weil.com
sarah.choi@weil.com

ATTORNEYS FOR PETITIONERS/PLAINTIFFS
*admitted pro hac vice




                                               2
Case
 Case3:20-cv-00832-E
      3:20-cv-00832-E Document
                       Document135-1
                                133 Filed
                                     Filed10/02/20
                                           10/15/20 Page
                                                     Page33ofof33 PageID
                                                                   PageID3214
                                                                          3228



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECG system on all counsel registered with that system, and via email, on

October 2, 2020.


                                                                  /s/ Sarah Choi
                                                                  Sarah Choi




                                              3
